Per Curiam.
Appellant challenges his conviction for two counts of sexual battery of a child-his own biological daughter-when she was between age six or seven, and ten or eleven. We have examined in full and on the merits the four issues he raises on appeal, and find no merit in them. In addition, we find that Appellant failed to preserve his argument that the trial court erred by failing to make an express finding that the State proved by clear and convincing evidence Appellant's similar abuse of two other girls. Appellant does not challenge the sufficiency of the evidence, and the record does not indicate that the trial court was unaware of the standard. See McLean v. State , 934 So.2d 1248, 1261-62 (Fla. 2006) (requiring clear and convincing evidence of prior acts of child molestation). Accordingly, we AFFIRM.
Rowe, Bilbrey, and Kelsey, JJ., concur.